Title: IV. The Plan of Government as Originally Drawn by George Mason, [8–10 June 1776]
From: Mason, George
To: 


                        
                            [8–10 June 1776]
                        
                        A PLAN OF GOVERNMENT
                        Laid before the committee of the House, which they have ordered to be printed for the perusal of the members.
                        1. Let the legislative, executive, and judicative departments, be separate and distinct, so that neither exercise the powers properly belonging to the other.
                        2. Let the legislative be formed of two distinct branches, who, together, shall be a complete legislature. They shall meet once, or oftener, every year, and shall be called the general assembly of virginia.
                        3. Let one of these be called the Lower House of Assembly, and consist of two delegates, or representatives, chosen for each county, annually; of such men as have resided in the same for one year last past, are freeholders of the county, possess an estate of inheritance of land, in Virginia, of at least one thousand pounds value, and are upwards of twenty four years of age.
                        4. Let the other be called the Upper House of Assembly, and consist of twenty four members; for whose election, let the different counties be divided into twenty four districts, and each county of the respective district, at the time of the election of its delegates for the Lower House, choose twelve deputies, or sub-electors, being freeholders residing therein, and having an estate of inheritance of lands within the district of at least five hundred pounds value. In case of dispute, the qualifications to be determined by the majority of the said deputies. Let these deputies choose, by ballot, one member for the Upper House of Assembly, who is a freeholder of the district, hath been a resident therein for one year last past, possesses an estate of inheritance of lands in Virginia of at least two thousand pounds value, and is upwards of twenty eight years of age. To keep up this assembly, by rotation, let the districts be equally divided into four classes, and numbered, at the end of one year after the general election. Let the six members elected by the first division be displaced, rendered ineligible for four years, and the vacancies be supplied in the manner aforesaid. Let this rotation be applied to each division according to its number, and continued in due order annually.
                        5. Let each House settle its own rules of proceeding direct writs of election for supplying intermediate vacancies; and let the right of suffrage, both in the election of members for the Lower House, and of deputies for the districts, be extended to those having leases for land, in which there is an unexpired term of seven years, and to every housekeeper who hath resided for one year last past in the county, and hath been the father of three children in this country.
                        6. Let all laws originate in the Lower House, to be approved, or rejected,  by the Upper House, or to be amended with the consent of the Lower House, except money bills, which in no instance shall be altered by the Upper House, but wholly approved or rejected.
                        7. Let a Governour, or chief magistrate, be chosen annually, by joint ballot of both Houses; who shall not continue in that office longer than three years successively, and then be ineligible for the next three years. Let an adequate, but moderate salary, be settled on him, during his continuance in office; and let him, with the advice of a Council of State, exercise the executive powers of government, and the power of proroguing or adjourning the General Assembly, or of calling it upon emergencies, and of granting reprieves or pardons, except in cases where the prosecution shall have been carried on by the Lower House of Assembly.
                        8. Let a Privy Council, or Council of State, consisting of eight members, be chosen by joint ballot of both Houses of Assembly, promiscuously from their members, or the people at large, to assist in the administration of government. Let the Governour be President of this Council; but let them annually choose one of their own members, as Vice-President, who, in case of the death or absence of the Governour, shall act as Lieutenant-Governour. Let three members be sufficient to act, and their advice be entered of record in their proceedings. Let them appoint their own clerk, who shall have a salary settled by law, and take an oath of secrecy, in such matters as he shall be directed by the Board to conceal, unless called upon by the Lower House of Assembly for information. Let a sum of money, appropriated to that purpose, be divided annually among the members, in proportion to their attendance; and let them be incapable, during their continuance of office, of sitting in either House of Assembly. Let two members be removed, by ballot of their own Board, at the end of every three years, and be ineligible for the three next years. Let this be regularly continued, by rotation, so as that no member be removed before he hath been three years in the Council; and let these vacancies, as well as those occasioned by death or incapacity, be supplied by new elections, in the same manner as the first.
                        9. Let the Governour, with the advice of the Privy Council, have the appointment of the militia officers, and the government of the militia, under the laws of the country.
                        10. Let the two Houses of Assembly, by joint ballot, appoint judges of the supreme court, judges in chancery, judges of admiralty, and the attorney-general, to be commissioned by the Governour, and continue in office during good behaviour. In case of death or incapacity, let the Governour, with the advice of the Privy Council, appoint persons to succeed in office pro tempore, to be approved or displaced by both Houses. Let these officers have fixed and adequate salaries, and be incapable of having a seat in either House of Assembly, or in the Privy Council, except the attorney-general and the treasurer, who may be permitted to a seat in the Lower House of Assembly.
                        11. Let the Governour, and Privy Council, appoint justices of the peace for the counties. Let the clerks of all the courts, the sheriffs, and coroners, be nominated by the respective courts, approved by the Governour and Privy Council, and commissioned by the Governour. Let the  clerks be continued during good behaviour, and all fees be regulated by law. Let the justices appoint constables.
                        12. Let the Governour, any of the Privy Counsellors, judges of the supreme court, and all other officers of government, for maladministration, or corruption, be prosecuted by the Lower House of Assembly (to be carried on by the attorney-general, or such other person as the House may appoint) in the supreme court of common law. If found guilty, let him, or them, be either removed from office, or for ever disabled to hold any office under the government, or subjected to such pains or penalties as the laws shall direct.
                        13. Let all commissions run in the name of the Commonwealth of Virginia, and be tested by the Governour, with the seal of the commonwealth annexed. Let writs run in the same manner, and be tested by the clerks of the several courts. Let indictments conclude, Against the peace and dignity of the commonwealth.
                        14. Let a treasurer be appointed annually, by joint ballot of both Houses.
                        15. In order to introduce this government, let the representatives of the people, now met in Convention, choose twenty four members to be an upper House; and let both Houses, by joint ballot, choose a Governour and Privy Council; the Upper House to continue until the last day of March next, and the other officers until the end of the succeeding session of Assembly. In case of vacancies, the President to issue writs for new elections.
                    